Lumpkin, P. J.
1. Failure by tbe judge on the trial of a criminal case to'allude in his charge to the statement of the accused will not require the granting of a new trial, when there was no request to charge upon this subject and the omission to do so resulted in no injury to the accused. Brassell v. State, 64 Ga. 318; Bray v. State, 69 Ga. 765; Seyden v. State, 78 Ga. 106; Underwood v. State, 88 Ga. 51. The case of Doster v. State, 93 Ga. 43, is in some respects not precisely applicable to the present case, but the opinion therein (pp. 44, 45) recognizes the correctness of what is above laid down.
2. The evidence warranted the verdict, and the record discloses no cause for granting a new trial.

Judgment affirmed.


All the Justices concurring.